
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.14.1


PACIFIC CREST CAPITAL, INC.

JUNE 30, 2001 10-Q

Employment Agreement Between The Company and Gary Wehrle

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EMPLOYMENT AGREEMENT


    This Employment Agreement ("Agreement") is made and entered into by and
between Gary L. Wehrle ("Wehrle") and Pacific Crest Capital Inc., a Delaware
corporation ("Employer"), collectively "the parties." As soon as it is signed by
both parties, it shall become effective January 1, 2000 (the "Effective Date").
This Agreement supersedes and terminates the Employment Agreement dated
December 23, 1993 by and between Employer and Wehrle.

1)Position: During the term of this Agreement, Wehrle shall be employed by
Employer as its Chairman, President and Chief Executive Officer; and shall be
eligible to serve as a director of the Employer and Chairman of Employer's Board
of Directors (the "Board").

2)Term:

(a)The term shall commence on the Effective Date and continue until December 31,
2002. Beginning on January 1, 2000, the Agreement shall automatically renew
every day for a three year period, so that while this feature is in effect the
remaining term shall always be exactly three years; provided, no renewals shall
occur after any of the following:

(i)at any time, Employer provides written notice to Wehrle of its decision to
cancel the automatic renewal feature at least 45 days before the effective date
of cancellation;

(ii)at any time, Employer terminates Wehrle's employment; or

(iii)at any time, Wehrle terminates his employment.
3)Employment Period: The Employer hereby agrees to employ Wehrle on a full time
exclusive basis, and Wehrle hereby agrees to be employed by the Employer, for
the period commencing on the Effective Date of this Agreement ending on the
termination of this agreement (the "Employment Period") to exercise such
authorities and powers, and perform such duties and functions, as are
commensurate with the authorities and powers being exercised, and duties and
functions being performed, by Wehrle immediately prior to the effective date of
this Agreement, which services shall be performed at the location where Wehrle
was employed immediately prior to the effective date of this Agreement or at
such other location within a twenty-five (25) mile radius of Wehrle's principal
place of employment as of the Effective Date at 30343 Canwood Street, Agoura
Hills, California 91301. Wehrle agrees that during the employment period he
shall devote his full business time exclusively to his duties as described
herein and perform such duties faithfully and efficiently.

4)Annual Salary: From the Effective Date through December 31, 2002, Wehrle's
annual salary shall be no less than three hundred four thousand five hundred
dollars ($304,500.00), paid in accordance with Employer's standard payroll
practices. After December 31, 2000, it may be increased in the discretion of the
Board, but cannot be reduced below $304,500.00.

5)Bonuses:

(a)Commencing with the bonus period that ends on December 31, 2000, Wehrle shall
be eligible to receive an annual performance bonus based on the terms and
provisions of Employer's bonus plan effective as of the date of performance
bonus consideration (the "Bonus Plan").

(b)The Board shall have discretion to award additional bonuses to Wehrle, as it
may deem appropriate.
6)Group/Executive Benefits: Except as otherwise specifically provided herein, so
long as they meet applicable eligibility requirements, Wehrle and his family
shall participate, on the same terms with other employees and officers, in any
group and/or executive life including supplemental split dollar life insurance,
hospitalization or disability insurance plan, health program, pension, profit
sharing,

1

--------------------------------------------------------------------------------

401(k), vacation, and similar benefit plans (qualified, non-qualified and
supplemental) that Employer sponsors for its officers or employees, and in other
fringe benefits including automobile allowance at an annual level no less than
$12,000, club memberships and dues, income tax preparation and similar programs
existing as of the Effective Date of this Agreement (collectively referred to as
the "Benefits"). It is understood that participating on the "same terms" means
the same rules and/or policies apply, recognizing that the result upon applying
them can be affected by additional credited years of service, among other
things.

7)Supplemental Retirement Benefits: So long as he meets applicable eligibility
requirements, Wehrle will participate on the same terms as other employees and
officers, in any and all retirement benefits to which Wehrle is entitled to
receive under any qualified or non-qualified defined benefit plans of Employer,
including the Pacific Crest Capital, Inc. Supplemental Executive Retirement
Plan. It is understood that participating on the "same terms" means the same
rules and/or policies apply, recognizing that the result upon applying them can
be affected by additional credited years of service, among other things.

8)Equity Based Incentive Compensation:

(a)So long as he meets applicable eligibility requirements, Wehrle will
participate on the same terms as other senior executives of Employer in the 1993
Equity Incentive Plan and any replacement plan and receive option awards
consistent with Employer's then-current practices and with awards made to other
senior executives of Employer.

(b)If there are options or restricted shares granted to all other senior
executives of Employer other than the annual award of options under the Equity
Incentive Plan, Wehrle shall participate in such award(s) on terms consistent
with Employer's then-current practices and on a level similar to awards made to
other senior executives.

(c)In the event of a Change in Control of Employer, as that term is defined in
section 9(d)(iii) below, all of Wehrle's awards of stock options, restricted
shares or similar equity-based interests which have not already vested shall
immediately vest in full in accordance with Employer's then-existing stock
option plan(s).
9)Events Triggering Severance Benefits: Upon the termination of Wehrle's
employment for any of the reasons described in subsections (a)—(c) below, he
will be entitled to receive the severance benefits described in section 10,
below:

(a)Employer terminates Wehrle's employment without Cause (as defined in
subsection (d)(i) below).

(b)Wehrle resigns from employment with Employer for Good Reason within six
months of any event that constitutes Good Reason, as defined in
subsection (d)(ii) below (the phrase "Without Good Reason" means any resignation
by Wehrle other than within six months of an event constituting Good Reason).

(c)Wehrle resigns With or Without Good Reason during the 30-day periods
following the first or second year anniversaries of a Change in Control of
Employer, after providing written notice of his intent to resign 90 days prior
to the effective date of his resignation; however, if Wehrle remains employed
through the second anniversary of the Change in Control by the Employer or any
successors and assigns Wehrle shall not be entitled to any severance benefits
under this subsection (c).

(d)Definitions:

(i)"Cause" for termination by Employer will exist under the following
circumstances:

2

--------------------------------------------------------------------------------

(a)Wehrle's employment will be considered to have been terminated for Cause if
Wehrle is terminated by reason of the conditions described in either
subsection (i) or (ii) below.

(i)Wehrle willfully fails to substantially perform his duties for the Employer
after a written demand for substantial performance is delivered to Wehrle by the
Board, which demand specifically identifies the manner in which the Board
believes that Wehrle has not substantially performed his duties. However, the
provisions of this subsection (i) shall not apply to any such failure—

(A)Resulting from Wehrle's incapacity due to serious physical or mental illness
except if such illness results fully or in part from the abuse of controlled
substances, or

(B)Occurring after Wehrle has resigned for Good Reason.

(ii)Wehrle engages in conduct involving personal dishonesty, willful misconduct,
breach of fiduciary duty involving potential profit to himself or others besides
Employer or willful violation of any law, rule, or regulation, or final notice
relating to the performance of his duties for the Employer.

(A)For purposes of this subparagraph (ii), Wehrle's conduct shall not be deemed
"willful" unless it was done or omitted in bad faith and/or without reasonable
belief that this action or omission was in the best interest of the Employer.


(b)Notwithstanding the foregoing, Wehrle shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the membership of the Board of Directors, excluding Wehrle:


This resolution must be adopted at a meeting of the Board of Directors called
and held for such purpose after reasonable notice to Wehrle.

There must be an opportunity for Wehrle, to be heard before the Board.

The resolution must find that, in the opinion of the Board of Directors, Wehrle
engaged in the conduct set forth in Paragraphs (a)(i) or (a)(ii) above and must
specify the particulars thereof in detail.

(ii)"Good Reason" for Wehrle to resign shall exist if any of the following
events occur without his consent.

(a)Employer assigns to Wehrle any duties inconsistent with his status with the
Employer or substantially impairs the nature of his responsibilities on a
recurring basis, continuing after written objection by Wehrle;

(b)The Employer reduces Wehrle's annual total compensation excluding any
reduction which may occur as a result of Employer's changes in benefit plans in
which other employees and officers participate or benefit;

(c)The Employer requires Wehrle to be based anywhere outside the greater
Los Angeles metropolitan area, other than an office of the Employer within a
fifty (50) mile radius of Wehrle's principal place of employment by the
Employer, except for travel on Employer business to an extent substantially as
specified in section 3 above consistent with Wehrle's business travel
obligations prior to the Effective Date;

(d)The Employer's failure to pay within seven (7) days of the due date of any
portion of

3

--------------------------------------------------------------------------------

(i)Wehrle's current total compensation, or


(ii)An installment of deferred compensation as provided under any deferred
compensation plan of the Employer;


(e)The Employer discontinues any compensation or benefit plan in which Wehrle
participates that is material to his total compensation to the extent that
compensation or benefit plans are continued for the benefit of other employees
and/or officers of Employer, including but not limited to the plans referenced
in sections 5, 6, 7, and 8 above or any similar plans later adopted. This
provision shall not apply if a mutually acceptable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan;

(f)The Employer discontinues Wehrle's participation in any plan described in
section (e) above on a basis not materially less favorable, both in terms of—

(i)The amount of benefits provided, and

(ii)The level of Wehrle's participation in the plan (relative to that of the
other participants),


(g)The Employer discontinues providing Wehrle with benefits substantially
similar to those Wehrle enjoyed under any of the Employer's pension, life
insurance, medical, health and accident, disability plans, or other material
fringe benefit plans (including vacation benefits) in which he was participating
as of the Effective Date.

(iii)"Change in Control" shall exist upon the occurrence of any one (or more) of
the following events:


(a)Any person, including a group as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended, becomes the beneficial owner of
shares of the Employer with respect to which twenty percent (20%) or more of the
total number of votes for the election of the Board of Directors may be cast;

(b)As a result of, or in connection with, any cash tender offer, exchange offer,
merger or other business combination, sale of assets, or contested election for
the Board of Directors, or combination of the foregoing, persons who were
directors of the Employer just prior to such event(s) shall cease to constitute
a majority of the Board of Directors;

(c)The stockholders of the Employer shall approve an agreement providing for
(i) A transition in which the Employer will cease to be an independent
publicly-owned corporation, or (ii) sale or other disposition of all or
substantially all the assets of the Employer; or

(d)A tender offer or exchange offer is made for 5% or more of the Employer's
common stock (other than one made by the Employer) and 5% or more shares of
common stock are acquired thereunder

(iv)"Notice of Termination" shall mean a written notice which (A) states the
type of termination under this Agreement (e.g., for Cause) and cites the
applicable provision of this Agreement, (B) briefly describes the facts and
circumstances claimed to provide a basis for the stated type of termination, if
applicable, and (C) specifies the date of termination from service.


(e)Termination because of Wehrle's death or disability to work will not require
payment of the severance benefits described in section 10, nor will termination
for Cause or resignation by Wehrle Without Good Reason.


10)Severance Benefits: If Wehrle qualifies for severance benefits under
section 9, then the following terms and conditions shall apply:

4

--------------------------------------------------------------------------------

(a)Employer shall pay Wehrle all Accrued Obligations, as defined below, in a
lump sum in cash within thirty (30) days following his last day of service;
provided, however, that any portion of the Accrued Obligations which consists of
bonus, deferred compensation, or incentive compensation shall be determined and
paid in accordance with the terms of the relevant plan or provision. "Accrued
Obligations" shall mean, as of Wehrle's last day of service, the sum of:

(i)his Annual Salary under section 4 through the date of termination from
service, to the extent not already paid;

(ii)the amount of any bonus, incentive compensation, deferred compensation and
other cash compensation accrued by Wehrle as of his last day of service, to the
extent not already paid; and

(iii)any vacation pay, expense reimbursements and other cash entitlements
accrued by Wehrle as of his last day of service, to the extent not already paid.
For purposes of this section, amounts shall be deemed to accrue ratably over the
period during which they are earned, but no discretionary compensation shall be
deemed earned or accrued until it is specifically approved by the Board in
accordance with the applicable plan, program or policy.


(b)In addition, within thirty (30) days after Wehrle's last day of service,
Employer shall pay him a lump sum equal to the amount that results when the
number described in subsection (i) below is multiplied times the sum described
in subsection (ii) below (i.e., full payment of the salary and bonus that would
have been due during the remainder of the term of this Agreement):

(i)2.99;

5

--------------------------------------------------------------------------------





(ii)The sum of his: (A) annual salary and (B) his average annual bonus payment
over the prior 3 bonus payments. The annual salary for purposes of this
calculation shall be the amount of annual salary Wehrle was receiving
immediately prior to termination, or if greater, not less than his annual salary
immediately prior to any Change in Control of the Employer which may have
occurred.


(c)In addition, within thirty (30) days after Wehrle's last day of service,
Employer shall pay him a lump sum that represents a pro-rated annual bonus for
the year of termination. This amount shall be calculated by taking his target
bonus for the year of termination and multiplying it times a fraction (i) whose
numerator is the number of days elapsed in the current calendar year from
January 1 of that year through his final day of active service, and (ii) whose
denominator is 365 (e.g., if his last day of active service was February 5, then
this fraction would be .10, calculated as follows: 36 days elapsed in year
divided by 365 days).

(d)Following Wehrle's last day of service and continuing through the last day of
the term of this Agreement, Employer shall treat him as an employee not
providing employment services to Employer and, thus, shall continue to credit
him with service time and shall provide him and his dependents with all welfare
benefits that are provided to employees of the Employer, as determined by the
plan provisions in effect on the Effective Date or his final day of service,
whichever results in greater benefits. Thereafter, Wehrle will be treated as a
retired senior officer for purposes of benefits Employer provides to such
retirees.

(e)All options and restricted stock (including both shares and units) that were
granted before the date of termination but have not yet vested shall immediately
vest upon Wehrle's final day of service. All such options, including ones that
previously vested but have not yet been exercised, shall remain exercisable in
accordance with 1993 Equity Incentive Plan's terms for retirees.

(f)The severance allowance to be provided pursuant to this Section 10 shall be
in addition to, and shall not be reduced by, any other amounts or benefits
provided by separate agreement with Wehrle, or plan or arrangement of the
Employer or its subsidiaries, unless specifically stipulated in an agreement
which constitutes an amendment to this Agreement.


11)Obligations Of Employer Upon Termination By Death, Disability, Discharge For
Cause, or Resignation Without Good Reason: In the event this Agreement
terminates due to the death or disability of Wehrle, or due to termination for
Cause or resignation without Good Reason, Employer shall pay to Wehrle all
Accrued Obligations in a lump sum in cash within thirty (30) days after his last
day of active service; provided, however, that any portion of the Accrued
Obligations which consists of bonus, deferred compensation, or incentive
compensation shall be determined and paid in accordance with the terms of the
relevant plan or provision. Nothing in this section shall limit or otherwise
adversely affect any rights Wehrle may have under applicable law, under any
other agreement with Employer, or under any compensation or benefit plan or
policy of Employer.

(a)Provided, however, that if Employer terminates the employment relationship as
a result of Wehrle's disability, then Wehrle shall be entitled to receive, as
disability compensation, payments at the annual salary rate set forth in
section 4 above for the remaining term of this Agreement payable not less
frequently than monthly. Any obligation on the part of the Employer to pay
Wehrle any payments under this subsection (a) shall be credited with the amount
of any payments to Wehrle under any disability income policy of the Employer,
but not any payments to Wehrle under any state disability insurance plan.

(i)For purposes of this Agreement, Wehrle will be deemed to be disabled from
performing his duties upon the earlier of: (A) the end of any 120 consecutive
day period during

7

--------------------------------------------------------------------------------

which, for any reason, he has been unable to substantially perform each of his
usual and customary duties as Chairman, President and/or Chief Executive
Officer; or (B) the date when it becomes apparent that, for any reason, he will
be unable to substantially perform each of his usual and customary duties as
Chairman, President and/or Chief Executive Officer for a period of at least 120
consecutive days, provided, in the case of a physical or mental injury or
disease, his disability must be confirmed in writing by a reputable physician or
psychologist, selected jointly by the Board and Wehrle (or his personal
representative). If any question arises as to whether Wehrle is physically or
mentally disabled, upon written request by the Board, Wehrle shall promptly
submit to a reasonable medical or psychological examination for the purpose of
determining the existence, nature and extent of such disability. Employer shall
promptly give Wehrle written notice of any determination that Wehrle is disabled
from working and of any decision by the Board to terminate his employment by
reason thereof.

(b)In the event that Wehrle should die during the term hereof, this Agreement
will terminate at the time of death if not previously terminated. In such event,
Wehrle's personal representative shall be entitled to receive, as a death
benefit, in addition to any other payments which Wehrle's personal
representative may be entitled to receive under any benefit plans, payments for
a period of twelve (12) months at the annual salary rate set forth in section 4
above that would have then been payable to Wehrle under this Agreement payable
not less frequently than monthly.


12)In the event that Wehrle resigns from employment with Employer Without Good
Reason or Employer terminates Wehrle's employment without Cause, Wehrle agrees
to resign immediately as Director of the Employer's Board of Directors.

13)Maximum Amount of Payments: If it is determined that any payment Employer
makes to or for the benefit of Wehrle, under this Agreement or otherwise, is
subject to the federal excise taxes imposed on golden parachute payments, the
Employer will reduce such total payments subject to federal excise taxes until
such payments are no longer subject to federal excise taxes.

(a)If any amount payable to Wehrle by the Employer or any subsidiary or
affiliate thereof, whether under this Agreement or otherwise (a "Payment"), is
subject to any tax under Section 4999 of the Internal Revenue Code of 1986, as
amended, (the "code"), or any similar federal or state law (an "Excise Tax"),
the Employer shall reduce such payments to Wehrle until such payments are no
longer subject to any tax under Section 4999 of the Internal Revenue Code of
1986, as amended.

(b)All calculations under this section 13 shall be made initially by the
Employer and the Employer's tax advisor and shall provide prompt written notice
thereof to Wehrle. Upon request of Wehrle, the Employer shall provide Wehrle
with sufficient tax and compensation data to enable Wehrle or his tax advisor to
independently make the calculations described in subsection (a) above and the
Employer shall reimburse Wehrle for reasonable fees and expenses incurred for
any such verification.

(c)If Wehrle provides written notice to the Employer of any objection to the
results of the Employer's calculations within sixty (60) days of Wehrle's
receipt of written notice thereof, the dispute shall be referred for
determination to tax counsel selected by the independent auditors of the
Employer ("Tax Counsel"). The Employer shall pay all fees and expenses of such
Tax Counsel.
14)Mitigation and Set Off: Wehrle shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise. The Employer shall not be entitled to set off against the amounts
payable to Wehrle under this Agreement any amounts

8

--------------------------------------------------------------------------------

owed to the Employer by Wehrle, any amounts earned by Wehrle in other employment
after termination of his employment with the Employer, or any amounts which
might have been earned by Wehrle in other employment had he sought such other
employment.

15)Consulting Agreement: In the event this Agreement terminates as a result of
Wehrle's resignation With or Without Good Reason or Wehrle's termination by
Employer Without Cause, Wehrle shall consult with the Employer ("Consulting
Agreement") to a maximum of six (6) days per month until the first anniversary
of the Consulting Agreement and thereafter at five (5) days per month until the
second anniversary of the Consulting Agreement.

(a)The Consulting Agreement will commence on the termination of the Agreement
and will continue in effect for a period of two years or until sooner terminated
by Wehrle upon 30 days' written notice to the Employer.

(b)As a condition of the Employer's obligations under this Consulting Agreement,
during its term Wehrle agrees to not, without the written permission of the
Employer, engage in any activity that is directly or indirectly in competition
with any activity of the Employer or any subsidiary or in conduct that is
inimical to the best interests of the Employer, and will hold in confidence
proprietary information which Wehrle may have concerning the Employer.

(c)In consideration of this Consulting Agreement, the Employer will, during the
term of the Consulting Agreement, pay Wehrle at the rate of $16,000 per month
until the first anniversary of the Consulting Agreement and $13,000 per month
until the second anniversary of the Consulting Agreement, payable monthly;
reimburse Wehrle for travel-related expenses incurred in connection with work
performed under this Consulting Agreement; and provide Wehrle with an office
within the Employer's principal offices and a secretary assigned to that office.
16)Business Related Expenses: Wehrle shall be reimbursed for his reasonable and
actual out-of-pocket expenses incurred by Wehrle in performance of his duties
and responsibilities, provided Wehrle shall first furnish appropriate vouchers
and expense accounts setting forth the information required by the governmental
tax authorities for deductible business expenses.

Employer may at any time discharge Wehrle from service without advance notice,
by providing a Notice of Termination; nothing in this Agreement shall be
construed as requiring Employer to allow him to continue performing the duties
of Chairman, President or CEO. Regardless of the reason for such termination or
whether it constitutes a breach by Employer, Wehrle's exclusive remedy shall be
the severance benefits described in subsections 10(a)—10(e); he shall not be
entitled to reinstatement, nor to any other remedy or damages for wrongful
termination; nor, after his termination from service, shall he be entitled to
any other salary, benefits or other compensation.

17)Termination By Wehrle: Wehrle shall have no personal liability for damages to
Employer for voluntarily terminating his employment at any time, with or Without
Good Reason, so long as he gives at least ninety (90) days prior written notice.

18)Choice Of Law And Forum:

(a)This Agreement shall be governed by and construed in accordance with the laws
of California, without regard to choice of law principles.

(b)The parties hereby consent to submit to personal jurisdiction in California
for purposes of arbitration of any dispute over enforcement, breach or
interpretation of this Agreement as provided in section 22 below.

9

--------------------------------------------------------------------------------

(c)The Agreement shall be construed and enforced according to the Employee
Retirement Income Security Act of 1974 ("ERISA"), as amended, and the laws of
the State of California, other than its laws respecting choice of law, to the
extent not pre-empted by ERISA.


19)Indemnification: To the fullest extent permitted by law and Employer's
by-laws, Employer shall indemnify Wehrle (including the advancement of expenses)
for any judgments, fines, amounts paid in settlement and reasonable expenses,
including attorneys' fees, incurred by Wehrle in connection with the defense of
any lawsuit or other claim to which he is made a party by reason of being an
officer, director or employee of Employer or any of its subsidiaries for acts
committed in the course and scope of his employment.

20)Binding Effect: This Agreement shall be binding on and inure to the benefit
of the heirs and representatives of Wehrle and the successors and assigns of
Employer. Employer shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation or otherwise) to all or a substantial portion of its assets
to assume and agree to perform this Agreement in the same manner and to the same
extent that Employer would be required to perform it if no such succession had
taken place; provided, Wehrle shall have the same obligations to the successor
as he would have had to Employer. Regardless of whether such an assumption
agreement is executed, this Agreement shall be binding on any successor of
Employer in accordance with the operation of law, and such successor shall be
deemed "Employer" for all purposes under this Agreement.

21)Notices: All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given if delivered anywhere
by hand to the applicable party, or if delivered by recognized commercial
delivery service or if mailed within the continental United States by first
class certified mail, return receipt requested, postage prepaid, addressed as
follows:

(a)If to the Board of Employer, addressed to: Pacific Crest Capital Inc., 30343
Canwood Street, Agoura Hills, California 91301

(b)If to Wehrle, addressed to: 24317 Sylvan Glen Road, Calabasas, California
9130. Such addresses may be changed by written notice sent to the other party at
the last recorded address of that party. Failure to send a copy to the
applicable attorney shall not render a Notice ineffective, so long as it is
actually received by Employer or Wehrle, as applicable.
22)Arbitration of All Disputes: Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
in the County of Los Angeles in accordance with the laws of the State of
California by three arbitrators appointed by the parties. If the parties cannot
agree on the appointment, one arbitrator shall be appointed by the Employer and
one by Wehrle, and the third shall be appointed by the first two arbitrators. If
the first two arbitrators cannot agree on the appointment of a third arbitrator,
then the third arbitrator shall be appointed by the Chief Judge of the United
States Court of Appeals for the Ninth Circuit. The arbitration shall be
conducted in accordance with the rules of the American Arbitration Association,
except with respect to the selection of arbitrators which shall be as provided
in this section 21. Judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. Any award of the arbitrators
shall include interest at a rate or rates considered just under the
circumstances by the arbitrators.

23)Attorney Fees And Other Expenses: If the case of arbitration, the party which
prevails shall be entitled to reimbursement of all reasonable arbitration costs
and expenses, including attorney fees. If each party prevails on one or more
arbitrated issues, the arbitrators shall exercise their equitable judgment to
determine which, if either, should be considered the prevailing party and the
percentage of that party's expenses which should be reimbursed, taking into
account such factors as the significance of the issue(s) on which each party
prevailed, the reasonableness of each party's

10

--------------------------------------------------------------------------------

position(s), and ability to pay. Notwithstanding the foregoing, in the event
that it shall be necessary or desirable for Wehrle to retain legal counsel or
incur other costs and expenses in connection with the enforcement of his rights
under this Agreement, Wehrle shall be entitled to an advance from Employer of
his reasonable attorneys fees and costs and expenses in connection with the
enforcement of his rights (including the enforcement of any arbitration award in
Court). Payment shall be made to Wehrle by Employer at time the attorneys' fees
and costs and expenses are incurred by Wehrle. If, however, the arbitrator
should later determine that under the circumstances Wehrle could have had no
reasonable expectation of prevailing on the merits at the time he initiated the
arbitration based on the information then available to him, he shall repay any
such payments to Employer in accordance with the order of the arbitrators.

24)Non-Alienation. Wehrle shall not have any right to pledge, hypothecate,
anticipate or in any way create a lien upon any amounts provided under this
Agreement; and no benefits payable hereunder shall be assignable in anticipation
of payment either by voluntary of involuntary acts, or by operation of law.
Nothing in this paragraph shall limit Wehrle's rights or powers which his
executor or administrator would otherwise have.

25)Amendment. This Agreement may be amended or canceled by mutual agreement of
the parties in writing and, so long as Wehrle lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or the
subject matter hereof.

26)Scope of Agreement:

(a)This Agreement supersedes any other document or oral agreement that conflicts
with it regarding any of the matters set forth herein with the exception of
benefit and compensation plan documents. It is not intended to pre-empt or
supersede other documents, including plan documents, that provide additional,
non-conflicting rules or terms.

(b)No promises or inducements have been made by either party other than those
reflected herein. This Agreement cannot be amended except by a written agreement
signed by the parties, and only the Board has authority to authorize such an
amendment on behalf of Employer.
27)Severability: Each term of this Agreement is deemed severable, in whole or in
part, and if any provision of this Agreement or its application in any
circumstance is found to be unlawful or invalid, the remaining terms and
provisions shall remain in full force and effect. In addition, a court may
re-write the invalid provision(s) so as to be consistent with the applicable law
and still, to the extent possible, achieve the intended effect of this
Agreement.

28)Execution In Counterparts: This Agreement may be executed by the parties
hereto in two (2) fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, and that the
unenforceability (or the modification to conform to such laws or public
policies) of any provision of such paragraph shall not render unenforceable, or
impair, the remainder of the provisions of such paragraph. Accordingly, if any
provisions of such paragraph shall be determined to be invalid or unenforceable,
either in whole or in part, under the laws or public policies of any state or
jurisdiction in which enforcement is sought, as to such state or jurisdiction
the provisions of such paragraph shall be deemed amended to delete or modify, as
necessary, the offending provision and to alter the balance hereof in order to
render it valid and enforceable in such state or jurisdiction.

11

--------------------------------------------------------------------------------

(e)Notwithstanding any termination of Employee's employment, all of the
covenants and agreements of Employee under this Section 28 shall continue in
full force and effect in accordance with the terms hereof, even if such
termination is for cause.


    PACIFC CREST CAPITAL, INC.
 
 
By:
 
/s/ MARTIN J. FRANK

--------------------------------------------------------------------------------

Martin J. Frank
Dated: March 29, 2000
 
 
 
 
/s/ GARY L. WEHRLE

--------------------------------------------------------------------------------

Gary L. Wehrle
Dated: March 29, 2000

12

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.14.1
EMPLOYMENT AGREEMENT
